DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: “interactive messenger architecture 300” in paragraph 0062, line 1, paragraph 0063, line 1, paragraph 0064, line 1, paragraph 0064, lines 2-3, paragraph 0065, lines 1-2, paragraph 0085, line 2, paragraph 0085, line 3, paragraph 0085, line 5, paragraph 0086, lines 1-2, paragraph 0121, line 2, paragraph 0121, line 3, paragraph 0121, line 5, paragraph 0143, line 1, paragraph 0143, line 2, paragraph 0143, line 3, paragraph 0149, line 1, paragraph 0149, line 2, paragraph 0149, line 3, paragraph 0151, line 2, paragraph 0158, lines 1-2, paragraph 0158, line 2, paragraph 0158, line 3, and paragraph 0159, line 2.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: “810” in Figure 8.
The drawings are objected to because:
In Figure 11, element 1103, “TRANSMIT USER’  S COMMENT” should read, “TRANSMIT USER’S COMMENT”.
In Figure 11, element 1113, “TRANSMIT FINAL RESPONSE TRANSMIT FINAL RESPONSE” does not match the description of element 1113 in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In paragraph 0035, line 1, “program 140may” should read “program 140 may”.
In paragraph 0054, line 4, “a processor(e.g., the processor 120)” should read “a processor (e.g., the processor 120)”.
In paragraph 0090, line 5, “cell state” should read “cell state.”.
In paragraphs 0136, 0137, 0138, and 0140, the acronym “REST API” is used without being defined.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “selecting retrieved data by using the ranking network and based on the user vector embedding, the personal database, and the retrieved data in response to determining whether the retrieved data requires personal preference” is indefinite because it is not clear how selecting retrieved data is based on the retrieved data, it is not clear what part of the claim limitation is qualified by the phrase “in response to determining whether the retrieved data requires personal preference”, and the meaning of “requires personal preference” is not clear.  For examination purposes, the limitation will be interpreted with the phrase “in response to determining whether the retrieved data requires personal preference” qualifying “the retrieved data”, and selecting retrieved data based on “the retrieved data in response to determining whether the retrieved data requires personal preference” will be interpreted to mean that retrieved data will be selected to be used in a response based on the learned personal preferences of the user.
Regarding claim 10, the limitation “determining, by the user vector embedding, a similarity between responses based on a response selected by the ranking network” is indefinite because it is not clear what responses are to be evaluated for similarities, and it is not clear how evaluating multiple responses for similarities is based on a selected response.  For examination purposes, the limitation will be interpreted to mean that similarities between candidate responses and the user's sentence or comment are evaluated for selecting a candidate response.
Regarding claim 16, the limitation “select retrieved data by using the ranking network and based on the user vector embedding, the personal database, and the retrieved data when it is determined whether the retrieved data requires personal preference” is indefinite because it is not clear how selecting retrieved data is based on the retrieved data, it is not clear what part of the claim limitation is qualified by the phrase “when it is determined whether the retrieved data requires personal preference”, and the meaning of “requires personal preference” is not clear.  For examination purposes, the limitation will be interpreted with the phrase “when it is determined whether the retrieved data requires personal preference” qualifying “the retrieved data”, and selecting retrieved data based on “the retrieved data when it is determined whether the retrieved data requires personal preference” will be interpreted to mean that retrieved data will be selected to be used in a response based on the learned personal preferences of the user.
Regarding claim 20, the limitation “wherein the user vector embedding determines a similarity between responses, based on a response selected by the ranking network” is indefinite because it is not clear what responses are to be evaluated for similarities, and it is not clear how evaluating multiple responses for similarities is based on a selected response.  For examination purposes, the limitation will be interpreted to mean that similarities between candidate responses and the user's sentence or comment are evaluated for selecting a candidate response.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 4, 11 and 13 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US Patent No. 10,417,266), hereinafter Patel, in view of Baldwin et al. (US Patent No. 10,387,571), hereinafter Baldwin, and Liu et al. ("Content-Oriented User Modeling for Personalized Response Ranking in Chatbots"), hereinafter Liu.
Regarding claim 1, Patel discloses:
an interactive messenger operation method comprising: transferring a user's sentence or comment to an interactive messenger architecture (Column 1, lines 53-57, "An example method includes, at an electronic device having one or more processors, receiving one or more messages and analyzing the unstructured natural language information of the one or more messages.");
generating candidate responses using a response generator based on a user language model and a context (Column 1, lines 60-65, "The method further includes, in accordance with a determination that one or more predicted responses are to be provided, determining, from a plurality of sets of candidate predicted responses, one set of predicted responses to be provided to the user based on context information."; Column 16, lines 5-14, "User data and models 231 include various data associated with the user (e.g., user-specific vocabulary data, user preference data, user-specified name pronunciations, data from the user's electronic address book, to-do lists, shopping lists, etc.) to provide the client-side functionalities of the digital assistant. Further, user data and models 231 include various models (e.g., speech recognition models, statistical language models, natural language processing models, ontology, task flow models, service models, etc.) for processing user input and determining user intent."; Column 16, lines 15-21, "In some examples, digital assistant client module 229 utilizes the various sensors, subsystems, and peripheral devices of portable multifunction device 200 to gather additional information from the surrounding environment of the portable multifunction device 200 to establish a context associated with a user, the current user interaction, and/or the current user input.").
Patel does not specifically disclose: selecting one response from among the candidate responses through a ranking network by using a personal database and a user vector embedding.
Baldwin teaches: selecting one response from among the candidate responses through a ranking network by using a personal database (Column 2, lines 55-64, "In some aspects of the apparatus, the one or more hardware processors are further configured to search a message database using an elastic search to determine relevance scores for a plurality of responses based on meta data associated with the responses, the meta data including indications of resulting emotional states of the responses, characteristics of users provided with the responses, messages preceding the responses, and the incoming message, and selecting the response to the incoming message based on the relevance scores."; Column 19, lines 21-23, "The information in the user database may be utilized to determine whether a previous response to a first user is appropriate for a new response to a second user.").
Baldwin teaches scoring responses, selecting a response based on the scores, and using a database associated with a user to evaluate a response for the user in order to generate a reply based on the determined emotional state of the user (Column 1, lines 23-30, "The method includes receiving, by a first electronic device for a first user, the incoming message from a second user, determining an emotional state associated with the incoming message, determining a target emotional state for the second user, identifying the response to the second user based on the target emotional state, and writing data derived from the response to an output device.").
Patel and Baldwin are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel to incorporate the teachings of Baldwin to score responses, select a response base on the scores, and use a database associated with a user to evaluate a response for the user.  Doing so would allow for generating a reply based on the determined emotional state of the user.
Patel in view of Baldwin does not specifically disclose: selecting one response from among the candidate responses through a ranking network by using a user vector embedding.
Liu teaches:
selecting one response from among the candidate responses through a ranking network by using a user vector embedding (Page 123, left column, lines 29-39, "To incorporate users’ personal information into the Response Ranking module of chatbots, this paper presents a Deep Neural Network based architecture to establish the semantic connections between user embeddings and appropriate responses, so as to address the personalized chat problem, that is, our goal is to promote specified responses to different users according to their personal information when ranking the responses.  The personal information of different users is one of the primary factors for the divergence of conversational comprehension, so understanding conversations from the user’s perspective is one pathway to select the proper response to a specific user.").
Liu teaches using user embeddings to rank responses and select a response in order to select appropriate responses for a specific user (Abstract, lines 10-18, "This paper aims to address the personalized response ranking task by incorporating user profiles into the conversation model. In our approach, users’ personalized representations are latently learned from the contents posted by them via a two-branch neural network. After that, a deep neural network architecture is further presented to learn the fusion representation of posts, responses, and personal information. In this way, the proposed model could understand conversations from the users’ perspective; hence, the more appropriate responses are selected for a specified person.").
Patel, Baldwin, and Liu are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel in view of Baldwin to incorporate the teachings of Liu to use user embeddings to rank responses and select a response.  Doing so would allow for selecting appropriate responses for a specific user.
Regarding claim 3, Patel in view of Baldwin and Liu discloses the method as claimed in claim 1.
Patel further discloses:
further comprising receiving, as input, the user's sentence or comment as a voice input or a text input (Column 15, lines 56-58, "digital assistant client module 229 is capable of accepting voice input (e.g., speech input), text input, touch input, and/or gestural input through various user interfaces").
Regarding claim 4, Patel in view of Baldwin and Liu discloses the method as claimed in claim 1.
Patel further discloses:
further comprising transmitting the user's sentence or comment (Column 6, lines 56-59, "For example, DA client 102 of user device 104 is configured to transmit information (e.g., a user request received at user device 104) to DA server 106 via second user device 122.").
Regarding claim 11, Patel discloses:
an electronic device (Column 2, line 22, “Example electronic devices are disclosed herein.”) comprising:
a display device (Figure 2A, “Display System 212”);
a communication module (Figure 2A, “Communication Module 228”);
a memory (Figure 2A, “Memory 202”);
and a processor (Figure 2A, “Processor(s) 220”),
wherein the processor is configured to: transfer a user's sentence or comment to an interactive messenger architecture (Column 2, lines 22-29, “An example electronic device comprises one or more processors; a memory; and one or more programs, where the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for receiving one or more messages and analyzing the unstructured natural language information of the one or more messages.“);
generate candidate responses using a response generator based on a user language model and a context (Column 1, lines 60-65, "The method further includes, in accordance with a determination that one or more predicted responses are to be provided, determining, from a plurality of sets of candidate predicted responses, one set of predicted responses to be provided to the user based on context information."; Column 16, lines 5-14, "User data and models 231 include various data associated with the user (e.g., user-specific vocabulary data, user preference data, user-specified name pronunciations, data from the user's electronic address book, to-do lists, shopping lists, etc.) to provide the client-side functionalities of the digital assistant. Further, user data and models 231 include various models (e.g., speech recognition models, statistical language models, natural language processing models, ontology, task flow models, service models, etc.) for processing user input and determining user intent."; Column 16, lines 15-21, "In some examples, digital assistant client module 229 utilizes the various sensors, subsystems, and peripheral devices of portable multifunction device 200 to gather additional information from the surrounding environment of the portable multifunction device 200 to establish a context associated with a user, the current user interaction, and/or the current user input.").
Patel does not specifically disclose: select one response from among the candidate responses through a ranking network by using a personal database and a user vector embedding.
Baldwin teaches:
select one response from among the candidate responses through a ranking network by using a personal database (Column 2, lines 55-64, "In some aspects of the apparatus, the one or more hardware processors are further configured to search a message database using an elastic search to determine relevance scores for a plurality of responses based on meta data associated with the responses, the meta data including indications of resulting emotional states of the responses, characteristics of users provided with the responses, messages preceding the responses, and the incoming message, and selecting the response to the incoming message based on the relevance scores."; Column 19, lines 21-23, "The information in the user database may be utilized to determine whether a previous response to a first user is appropriate for a new response to a second user.").
Baldwin teaches scoring responses, selecting a response base on the scores, and using a database associated with a user to evaluate a response for the user in order to generate a reply based on the determined emotional state of the user (Column 1, lines 23-30, "The method includes receiving, by a first electronic device for a first user, the incoming message from a second user, determining an emotional state associated with the incoming message, determining a target emotional state for the second user, identifying the response to the second user based on the target emotional state, and writing data derived from the response to an output device.").
Patel and Baldwin are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel to incorporate the teachings of Baldwin to score responses, select a response base on the scores, and use a database associated with a user to evaluate a response for the user.  Doing so would allow for generating a reply based on the determined emotional state of the user.
Patel in view of Baldwin does not specifically disclose: select one response from among the candidate responses through a ranking network by using a user vector embedding.
Liu teaches:
select one response from among the candidate responses through a ranking network by using a user vector embedding (Page 123, left column, lines 29-39, "To incorporate users’ personal information into the Response Ranking module of chatbots, this paper presents a Deep Neural Network based architecture to establish the semantic connections between user embeddings and appropriate responses, so as to address the personalized chat problem, that is, our goal is to promote specified responses to different users according to their personal information when ranking the responses.  The personal information of different users is one of the primary factors for the divergence of conversational comprehension, so understanding conversations from the user’s perspective is one pathway to select the proper response to a specific user.").
Liu teaches using user embeddings to rank responses and select a response in order to select appropriate responses for a specific user (Abstract, lines 10-18, "This paper aims to address the personalized response ranking task by incorporating user profiles into the conversation model. In our approach, users’ personalized representations are latently learned from the contents posted by them via a two-branch neural network. After that, a deep neural network architecture is further presented to learn the fusion representation of posts, responses, and personal information. In this way, the proposed model could understand conversations from the users’ perspective; hence, the more appropriate responses are selected for a specified person.").
Patel, Baldwin, and Liu are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel in view of Baldwin to incorporate the teachings of Liu to use user embeddings to rank responses and select a response.  Doing so would allow for selecting appropriate responses for a specific user.
Regarding claim 13, Patel in view of Baldwin and Liu discloses the electronic device as claimed in claim 11.
Patel further discloses:
wherein the processor is further configured to receive, as input, the user's sentence or comment as a voice input or a text input (Column 15, lines 56-58, "digital assistant client module 229 is capable of accepting voice input (e.g., speech input), text input, touch input, and/or gestural input through various user interfaces").
Regarding claim 14, Patel in view of Baldwin and Liu discloses the electronic device as claimed in claim 11.
Patel further discloses:
wherein the processor is further configured to transmit the user's sentence or comment through the communication module (Column 6, lines 56-59, "For example, DA client 102 of user device 104 is configured to transmit information (e.g., a user request received at user device 104) to DA server 106 via second user device 122.").
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Baldwin and Liu, and further in view of Moran et al. (US Patent No. 10,976,904), hereinafter Moran.
Regarding claim 2, Patel in view of Baldwin and Liu discloses the method as claimed in claim 1.
Patel further discloses:
transferring a final response to an external device (Column 5, lines 15-17, "generating output responses to the user in an audible (e.g., speech) and/or visual form"; Column 10, lines 26-32, "In some embodiments, audio circuitry 210 also includes a headset jack (e.g., 312, FIG. 3). The headset jack provides an interface between audio circuitry 210 and removable audio input/output peripherals, such as output-only headphones or a headset with both output (e.g., a headphone for one or both ears) and input (e.g., a microphone).").
Patel in view of Baldwin and Liu does not specifically disclose: performing information retrieval based on the selected response, and a final response based on at least one of the selected response and data obtained by the information retrieval.
Moran teaches: performing information retrieval based on the selected response, and a final response based on at least one of the selected response and data obtained by the information retrieval (Column 3, lines 19-29, "In one or more implementations, the chatbot uses the knowledge base to request additional information from a user during a user-chatbot interaction to, for instance, fine-tune a recommended final response of the chatbot.  In one or more other implementations, the chatbot, or chatbot system, can refer to or encompass a question and answer system, which is an automatic computer system that utilizes information retrieval and natural language processing to automatically answer questions, for instance, presented in natural language.").
Moran teaches using information retrieval to determine a final response in order to provide answers to questions (Column 3, lines 29-35, "A question and answer system, for example, can perform a search of one or more knowledge bases, including online or web-based data, to provide answers to questions. In a question and answer system, the system can automatically predict a future question that a user can pose to the question/answer system, for example, in the course of a conversation or user-chatbot interaction.").
Patel, Baldwin, Liu, and Moran are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel in view of Baldwin and Liu to incorporate the teachings of Moran to use information retrieval to determine a final response.  Doing so would allow for providing answers to questions.
Regarding claim 12, Patel in view of Baldwin and Liu discloses the electronic device as claimed in claim 11.
Patel further discloses:
transfer a final response to an external device (Column 5, lines 15-17, "generating output responses to the user in an audible (e.g., speech) and/or visual form"; Column 10, lines 26-32, "In some embodiments, audio circuitry 210 also includes a headset jack (e.g., 312, FIG. 3). The headset jack provides an interface between audio circuitry 210 and removable audio input/output peripherals, such as output-only headphones or a headset with both output (e.g., a headphone for one or both ears) and input (e.g., a microphone).").
Patel in view of Baldwin and Liu does not specifically disclose: perform information retrieval, based on the selected response, and a final response based on at least one of the selected response and data obtained by the information retrieval.
Moran teaches: perform information retrieval, based on the selected response, and a final response based on at least one of the selected response and data obtained by the information retrieval (Column 3, lines 19-29, "In one or more implementations, the chatbot uses the knowledge base to request additional information from a user during a user-chatbot interaction to, for instance, fine-tune a recommended final response of the chatbot.  In one or more other implementations, the chatbot, or chatbot system, can refer to or encompass a question and answer system, which is an automatic computer system that utilizes information retrieval and natural language processing to automatically answer questions, for instance, presented in natural language.").
Moran teaches using information retrieval to determine a final response in order to provide answers to questions (Column 3, lines 29-35, "A question and answer system, for example, can perform a search of one or more knowledge bases, including online or web-based data, to provide answers to questions. In a question and answer system, the system can automatically predict a future question that a user can pose to the question/answer system, for example, in the course of a conversation or user-chatbot interaction.").
Patel, Baldwin, Liu, and Moran are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel in view of Baldwin and Liu to incorporate the teachings of Moran to use information retrieval to determine a final response.  Doing so would allow for providing answers to questions.
Claims 5, 8, 10,15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Baldwin and Liu, and further in view of Moran and Magliozzi et al. (US Patent No. 11,128,579), hereinafter Magliozzi.
Regarding claim 5, Patel in view of Baldwin and Liu discloses the method as claimed in claim 1.
Patel further discloses:
outputting a final response (Column 5, lines 15-17, "generating output responses to the user in an audible (e.g., speech) and/or visual form").
Patel in view of Baldwin and Liu does not specifically disclose: performing information retrieval based on the selected response, and a final response based on at least one of the selected response and data obtained by the information retrieval; and updating the user language model, the personal database, and the user vector embedding.
Moran teaches:
performing information retrieval based on the selected response, and a final response based on at least one of the selected response and data obtained by the information retrieval (Column 3, lines 19-29, "In one or more implementations, the chatbot uses the knowledge base to request additional information from a user during a user-chatbot interaction to, for instance, fine-tune a recommended final response of the chatbot.  In one or more other implementations, the chatbot, or chatbot system, can refer to or encompass a question and answer system, which is an automatic computer system that utilizes information retrieval and natural language processing to automatically answer questions, for instance, presented in natural language.").
Moran teaches using information retrieval to determine a final response in order to provide answers to questions (Column 3, lines 29-35, "A question and answer system, for example, can perform a search of one or more knowledge bases, including online or web-based data, to provide answers to questions. In a question and answer system, the system can automatically predict a future question that a user can pose to the question/answer system, for example, in the course of a conversation or user-chatbot interaction.").
Patel, Baldwin, Liu, and Moran are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel in view of Baldwin and Liu to incorporate the teachings of Moran to use information retrieval to determine a final response.  Doing so would allow for providing answers to questions.
Patel in view of Baldwin and Liu and further in view of Moran does not specifically disclose: updating the user language model, the personal database, and the user vector embedding.
Magliozzi teaches:
updating the user language model (Column 9, lines 65-67, "As the chatbot obtains more information from the user, the language model is updated and trained, thereby making the model more comprehensive."),
the personal database (Column 7, lines 31-35, "The database 112 is communicatively coupled with the dialogue manager 108 and the NLP server 110. It may include a knowledge base, with question and answer data for the NLP server 110, and a user database, with user data for the dialogue manager 108."; Column 6, lines 31-34, "That is, the workflow can include a sequence of operations to ask the user follow-up questions, chat with the user, obtain responses, and store them in the database 112."; The user database reads on the personal database, and storing responses obtained from the user in the user database reads on updating the personal database.),
and the user vector embedding (Column 14, lines 17-24, "FIGS. 6A and 6B illustrate how messages obtained from a user (e.g., message 602a and 602b) undergo two paths of encoding—a character-level encoding (e.g., at 606a and 606b) and a word-level encoding (e.g., at 604a and 604b). In some aspects, the neural network 600 includes a dictionary of words represented as word vectors. The words in the dictionary are encoded based on statistics indicating the correlation between each word and every other word."; Column 14, lines 27-32, "In some cases, the dictionary is generated without any pre-trained data and updated as the neural network 600 gets smarter. In other cases, a pre-trained, existing dictionary is augmented and tuned to focus on a particular application and is continuously updated with increased communication with users.; The word encodings using a dictionary of words represented as word vectors reads on the user vector embeddings, and updating the dictionary with communication with users reads on updating the user vector embeddings.).
Magliozzi teaches updating a language model, a user database, and word encodings in order to learn to respond to questions from users that include missing characters and misspellings (Column 4, lines 34-37, "These chatbots implement fast learning and are designed to handle queries from users on a discreet range of topics while accounting for missing characters and misspellings.").
Patel, Baldwin, Liu, Moran, and Magliozzi are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel in view of Baldwin and Liu and further in view of Moran to incorporate the teachings of Magliozzi to update a language model, a user database, and word encodings.  Doing so would allow for learning to respond to questions from users that include missing characters and misspellings.
Regarding claim 8, Patel in view of Baldwin and Liu and further in view of Moran and Magliozzi discloses the method as claimed in claim 5.
Magliozzi further teaches:
the user language model is a model using an artificial neural network or a method using statistics or a probability (Column 8, lines 26-32, "In step 204, the chatbot generates a language model using NLP techniques based on the first set of data. In one instance, the first set of data can be used as initial training data to train a neural network. Some non-limiting examples of language models that can be generated include unigram models, n-gram models, exponential language models, neural language models, and positional language models."),
and the method further comprises performing an update such that increased weights are given to input, language, or utterance, which the user has used (Column 9, lines 52-67, "In step 214, the chatbot updates the language model based on the answer obtained from the user. For example, in step 208, if the chatbot asked the user a question regarding the user's children and in step 210, the user responds to the question stating that the user has three children, then the processor can analyze the language model to determine if the language model includes the number of children for that user. If the language model does not include this information, the processor can update the language model accordingly.  In step 216, the chatbot is trained based on the language model. For example, the chatbot, can be trained based on supervised learning or unsupervised learning. As the chatbot obtains more information from the user, the language model is updated and trained, thereby making the model more comprehensive."; Training the chatbot reads on performing an update by increasing weights, and training the chatbot as more information is obtained from the user reads on giving increased weights to user input.).
Magliozzi teaches using a neural network for a language model and training the neural network with input from the user in order to learn to respond to questions from users that include missing characters and misspellings (Column 4, lines 34-37, "These chatbots implement fast learning and are designed to handle queries from users on a discreet range of topics while accounting for missing characters and misspellings.").
Patel, Baldwin, Liu, Moran, and Magliozzi are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel in view of Baldwin and Liu and further in view of Moran and Magliozzi to further incorporate the teachings of Magliozzi to use a neural network for a language model and train the neural network with input from the user.  Doing so would allow for learning to respond to questions from users that include missing characters and misspellings.
Regarding claim 10, as best understood based on the 35 U.S.C. 112(b) issues identified above, Patel in view of Baldwin and Liu and further in view of Moran and Magliozzi discloses the method as claimed in claim 5.
Liu further teaches:
determining, by the user vector embedding, a similarity between responses based on a response selected by the ranking network (Section V, lines 1-21, "In this paper, we have proposed a neural network based framework to incorporate user information into the conversation modeling module for addressing the personalized response ranking problem in the building of automatic chatbots. The contributions of our work can be summarized as follows: 1) With a two-branch neural network, each user of the chatbot can be assigned to a real-valued embedding according to his/her historical generated contents. The learned user embedding implicitly involves the personal information of users, and our experiments on user vector based clustering analysis show that the learned embedding could represent the personal profile effectively. 2) We have proposed a deep neural network to incorporate user embedding into conversation model. Our proposed model attempts to grasp the relevance between the user embedding and the candidate response, which is considered equally with the semantic relevance between posts and responses. Based on this model, the response ranking module of chatbots could evaluate each candidate from the perspective of users, then appropriate ones can be selected for the specified user.").
Liu teaches using user embedding to compare the semantic relevance between candidate responses and user posts to rank the candidate responses and select a response in order to select appropriate responses for a specific user (Abstract, lines 10-18, "This paper aims to address the personalized response ranking task by incorporating user profiles into the conversation model. In our approach, users’ personalized representations are latently learned from the contents posted by them via a two-branch neural network. After that, a deep neural network architecture is further presented to learn the fusion representation of posts, responses, and personal information. In this way, the proposed model could understand conversations from the users’ perspective; hence, the more appropriate responses are selected for a specified person.").
Patel, Baldwin, Liu, Moran, and Magliozzi are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel in view of Baldwin and Liu and further in view of Moran and Magliozzi to further incorporate the teachings of Liu to use user embedding to compare the semantic relevance between candidate responses and user posts to rank the candidate responses and select a response.  Doing so would allow for selecting appropriate responses for a specific user.
Regarding claim 15, Patel in view of Baldwin and Liu discloses the electronic device as claimed in claim 11.
Patel further discloses:
outputting a final response (Column 5, lines 15-17, "generating output responses to the user in an audible (e.g., speech) and/or visual form").
Patel in view of Baldwin and Liu does not specifically disclose: perform information retrieval, based on the selected response, and a final response based on at least one of the selected response and data obtained by the information retrieval; and update the user language model, the personal database, and the user vector embedding.
Moran teaches:
perform information retrieval, based on the selected response, and a final response based on at least one of the selected response and data obtained by the information retrieval (Column 3, lines 19-29, "In one or more implementations, the chatbot uses the knowledge base to request additional information from a user during a user-chatbot interaction to, for instance, fine-tune a recommended final response of the chatbot.  In one or more other implementations, the chatbot, or chatbot system, can refer to or encompass a question and answer system, which is an automatic computer system that utilizes information retrieval and natural language processing to automatically answer questions, for instance, presented in natural language.").
Moran teaches using information retrieval to determine a final response in order to provide answers to questions (Column 3, lines 29-35, "A question and answer system, for example, can perform a search of one or more knowledge bases, including online or web-based data, to provide answers to questions. In a question and answer system, the system can automatically predict a future question that a user can pose to the question/answer system, for example, in the course of a conversation or user-chatbot interaction.").
Patel, Baldwin, Liu, and Moran are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel in view of Baldwin and Liu to incorporate the teachings of Moran to use information retrieval to determine a final response.  Doing so would allow for providing answers to questions.
Patel in view of Baldwin and Liu and further in view of Moran does not specifically disclose: update the user language model, the personal database, and the user vector embedding.
Magliozzi teaches:
update the user language model (Column 9, lines 65-67, "As the chatbot obtains more information from the user, the language model is updated and trained, thereby making the model more comprehensive."),
the personal database (Column 7, lines 31-35, "The database 112 is communicatively coupled with the dialogue manager 108 and the NLP server 110. It may include a knowledge base, with question and answer data for the NLP server 110, and a user database, with user data for the dialogue manager 108."; Column 6, lines 31-34, "That is, the workflow can include a sequence of operations to ask the user follow-up questions, chat with the user, obtain responses, and store them in the database 112."; The user database reads on the personal database, and storing responses obtained from the user in the user database reads on updating the personal database.),
and the user vector embedding (Column 14, lines 17-24, "FIGS. 6A and 6B illustrate how messages obtained from a user (e.g., message 602a and 602b) undergo two paths of encoding—a character-level encoding (e.g., at 606a and 606b) and a word-level encoding (e.g., at 604a and 604b). In some aspects, the neural network 600 includes a dictionary of words represented as word vectors. The words in the dictionary are encoded based on statistics indicating the correlation between each word and every other word."; Column 14, lines 27-32, "In some cases, the dictionary is generated without any pre-trained data and updated as the neural network 600 gets smarter. In other cases, a pre-trained, existing dictionary is augmented and tuned to focus on a particular application and is continuously updated with increased communication with users."; The word encodings using a dictionary of words represented as word vectors reads on the user vector embeddings, and updating the dictionary with communication with users reads on updating the user vector embeddings.).
Magliozzi teaches updating a language model, a user database, and word encodings in order to learn to respond to questions from users that include missing characters and misspellings (Column 4, lines 34-37, "These chatbots implement fast learning and are designed to handle queries from users on a discreet range of topics while accounting for missing characters and misspellings.").
Patel, Baldwin, Liu, Moran, and Magliozzi are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel in view of Baldwin and Liu and further in view of Moran to incorporate the teachings of Magliozzi to update a language model, a user database, and word encodings.  Doing so would allow for learning to respond to questions from users that include missing characters and misspellings.
Regarding claim 18, Patel in view of Baldwin and Liu and further in view of Moran and Magliozzi discloses the electronic device as claimed in claim 15.
Magliozzi further teaches:
the user language model is a model using an artificial neural network and/or a method using statistics or a probability (Column 8, lines 26-32, "In step 204, the chatbot generates a language model using NLP techniques based on the first set of data. In one instance, the first set of data can be used as initial training data to train a neural network. Some non-limiting examples of language models that can be generated include unigram models, n-gram models, exponential language models, neural language models, and positional language models."),
and the electronic device performs an update such that increased weights are given to input, language, or utterance, which the user has used (Column 9, lines 52-67, "In step 214, the chatbot updates the language model based on the answer obtained from the user. For example, in step 208, if the chatbot asked the user a question regarding the user's children and in step 210, the user responds to the question stating that the user has three children, then the processor can analyze the language model to determine if the language model includes the number of children for that user. If the language model does not include this information, the processor can update the language model accordingly.  In step 216, the chatbot is trained based on the language model. For example, the chatbot, can be trained based on supervised learning or unsupervised learning. As the chatbot obtains more information from the user, the language model is updated and trained, thereby making the model more comprehensive."; Training the chatbot reads on performing an update by increasing weights, and training the chatbot as more information is obtained from the user reads on giving increased weights to user input.).
Magliozzi teaches using a neural network for a language model and training the neural network with input from the user in order to learn to respond to questions from users that include missing characters and misspellings (Column 4, lines 34-37, "These chatbots implement fast learning and are designed to handle queries from users on a discreet range of topics while accounting for missing characters and misspellings.").
Patel, Baldwin, Liu, Moran, and Magliozzi are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel in view of Baldwin and Liu and further in view of Moran and Magliozzi to further incorporate the teachings of Magliozzi to use a neural network for a language model and train the neural network with input from the user.  Doing so would allow for learning to respond to questions from users that include missing characters and misspellings.
Regarding claim 20, as best understood based on the 35 U.S.C. 112(b) issues identified above, Patel in view of Baldwin and Liu and further in view of Moran and Magliozzi discloses the electronic device as claimed in claim 15.
Liu further teaches:
the user vector embedding determines a similarity between responses, based on a response selected by the ranking network (Section V, lines 1-21, "In this paper, we have proposed a neural network based framework to incorporate user information into the conversation modeling module for addressing the personalized response ranking problem in the building of automatic chatbots. The contributions of our work can be summarized as follows: 1) With a two-branch neural network, each user of the chatbot can be assigned to a real-valued embedding according to his/her historical generated contents. The learned user embedding implicitly involves the personal information of users, and our experiments on user vector based clustering analysis show that the learned embedding could represent the personal profile effectively. 2) We have proposed a deep neural network to incorporate user embedding into conversation model. Our proposed model attempts to grasp the relevance between the user embedding and the candidate response, which is considered equally with the semantic relevance between posts and responses. Based on this model, the response ranking module of chatbots could evaluate each candidate from the perspective of users, then appropriate ones can be selected for the specified user.").
Liu teaches using user embedding to compare the semantic relevance between candidate responses and user posts to rank the candidate responses and select a response in order to select appropriate responses for a specific user (Abstract, lines 10-18, "This paper aims to address the personalized response ranking task by incorporating user profiles into the conversation model. In our approach, users’ personalized representations are latently learned from the contents posted by them via a two-branch neural network. After that, a deep neural network architecture is further presented to learn the fusion representation of posts, responses, and personal information. In this way, the proposed model could understand conversations from the users’ perspective; hence, the more appropriate responses are selected for a specified person.").
Patel, Baldwin, Liu, Moran, and Magliozzi are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel in view of Baldwin and Liu and further in view of Moran and Magliozzi to further incorporate the teachings of Liu to use user embedding to compare the semantic relevance between candidate responses and user posts to rank the candidate responses and select a response.  Doing so would allow for selecting appropriate responses for a specific user.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Baldwin, Liu, Moran, and Magliozzi, and further in view of Martin (US Patent No. 10,782,986) and Palangi et al. (“Deep Sentence Embedding Using Long Short-Term Memory Networks: Analysis and Application to Information Retrieval”), hereinafter Palangi.
Regarding claim 6, as best understood based on the 35 U.S.C. 112(b) issues identified above, Patel in view of Baldwin, Liu, Moran, and Magliozzi discloses the method as claimed in claim 5, but does not specifically disclose: wherein the performing of the information retrieval based on the selected response further comprises: performing information retrieval by using a third party service in response to determining that the selected response requires external information; selecting retrieved data by using the ranking network and based on the user vector embedding, the personal database, and the retrieved data in response to determining whether the retrieved data requires personal preference; and writing the selected data in the selected response.
Martin teaches:
wherein the performing of the information retrieval based on the selected response further comprises: performing information retrieval by using a third party service in response to determining that the selected response requires external information (Column 7, lines 18-22, "In particular embodiments, the assistant system 140 may interact with the social-networking system 160 and/or third-party system 170 when retrieving information or requesting services for the user.");
selecting retrieved data by using the ranking network (Column 7, lines 6-7, "In particular embodiments, an assistant system 140 may assist users to retrieve information from different sources."; Column 20, lines 13-16, "Since the generated communication content may be considered as a response to the user request, the CU composer 270 may additionally rank the generated communication content using a response ranker 273.").
 and based on the personal database (Column 1, lines 43-47, "The social-networking system may, with input from a user, create and store in the social-networking system a user profile associated with the user. The user profile may include demographic information, communication-channel information, and information on personal interests of the user."; Column 7, lines 9-18, "In particular embodiments, the assist system 140 may receive a user request for information or services via the assistant application 136 in the client system 130. The assist system 140 may use natural-language understanding to analyze the user request based on user profile and other relevant information. The result of the analysis may comprise different entities associated with an online social network. The assistant system 140 may then retrieve information or request services associated with these entities."; The user profiles read on the personal database.),
and the retrieved data in response to determining whether the retrieved data requires personal preference (Column 22, lines 9-13, "The first communication content 430 may be personalized for the first user based on the selected first language-register model 415, the intent and slots 420, the retrieved information 425, and the selected language-generation template 430.");
and writing the selected data in the selected response (Column 7, lines 22-27, "In particular embodiments, the assistant system 140 may generate a personalized communication content for the user using natural-language generating techniques. The personalized communication content may comprise, for example, the retrieved information or the status of the requested services.").
Martin teaches retrieving information from a third-party system, considering the response ranking when retrieving information, considering the user profile when retrieving information, and considering providing personalized content to the user when retrieving information in order to adjust the response content and language register to match the intent and language register of the user (Column 2, lines 35-41, "In particular embodiments, the assistant system may automatically identify a user's intent and language register based on a user input, generate a communication content suitable for such intent and language register for the user, detect a change of the user's intent and language register, and dynamically adjust the generation of the communication content to fit the changed intent and language register.").
Patel, Baldwin, Liu, Moran, Magliozzi, and Martin are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel in view of Baldwin, Liu, Moran and Magliozzi to incorporate the teachings of Martin to retrieve information from a third-party system, consider the response ranking when retrieving information, consider the user profile when retrieving information, and consider providing personalized content to the user when retrieving information.  Doing so would allow for adjusting the response content and language register to match the intent and language register of the user.
Patel in view of Baldwin, Liu, Moran, and Magliozzi and further in view of Martin does not specifically disclose: selecting retrieved data based on the user vector embedding.
Palangi teaches:
selecting retrieved data based on the user vector embedding (Section I, lines 25-30, "In this paper, we propose to use an RNN to sequentially accept each word in a sentence and recurrently map it into a latent space together with the historical information. As the RNN reaches the last word in the sentence, the hidden activations form a natural embedding vector for the contextual information of the sentence."; Section I, lines 21-22, "Sentence embedding can also be applied to information retrieval").
Palangi teaches using sentence embedding vectors to retrieve information in order to retrieve documents that match a query (Abstract, line 25-34, "These keyword detection and topic allocation tasks enabled by the LSTM-RNN allow the network to perform web document retrieval, where the similarity between the query and documents can be measured by the distance between their corresponding sentence embedding vectors computed by the LSTM-RNN. On a web search task, the LSTM-RNN embedding is shown to significantly outperform all existing state of the art methods.").
Patel, Baldwin, Liu, Moran, Magliozzi, Martin, and Palangi are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel in view of Baldwin, Liu, Moran and Magliozzi and further in view of Martin to incorporate the teachings of Palangi to use sentence embedding vectors to retrieve information.  Doing so would allow for retrieving documents that match a query.
Regarding claim 16, as best understood based on the 35 U.S.C. 112(b) issues identified above, Patel in view of Baldwin, Liu, Moran, and Magliozzi discloses the electronic device as claimed in claim 15, but does not specifically disclose: wherein the processor is further configured to: perform information retrieval by using a third party service when it is determined that the selected response requires external information; select retrieved data by using the ranking network and based on the user vector embedding, the personal database, and the retrieved data when it is determined whether the retrieved data requires personal preference; and write the selected data in the selected response.
Martin teaches:
wherein the processor is further configured to: perform information retrieval by using a third party service when it is determined that the selected response requires external information (Column 7, lines 18-22, "In particular embodiments, the assistant system 140 may interact with the social-networking system 160 and/or third-party system 170 when retrieving information or requesting services for the user.");
select retrieved data by using the ranking network (Column 7, lines 6-7, "In particular embodiments, an assistant system 140 may assist users to retrieve information from different sources."; Column 20, lines 13-16, "Since the generated communication content may be considered as a response to the user request, the CU composer 270 may additionally rank the generated communication content using a response ranker 273.").
 and based on the personal database (Column 1, lines 43-47, "The social-networking system may, with input from a user, create and store in the social-networking system a user profile associated with the user. The user profile may include demographic information, communication-channel information, and information on personal interests of the user."; Column 7, lines 9-18, "In particular embodiments, the assist system 140 may receive a user request for information or services via the assistant application 136 in the client system 130. The assist system 140 may use natural-language understanding to analyze the user request based on user profile and other relevant information. The result of the analysis may comprise different entities associated with an online social network. The assistant system 140 may then retrieve information or request services associated with these entities."; The user profiles read on the personal database.),
and the retrieved data when it is determined whether the retrieved data requires personal preference (Column 22, lines 9-13, "The first communication content 430 may be personalized for the first user based on the selected first language-register model 415, the intent and slots 420, the retrieved information 425, and the selected language-generation template 430.");
and write the selected data in the selected response (Column 7, lines 22-27, "In particular embodiments, the assistant system 140 may generate a personalized communication content for the user using natural-language generating techniques. The personalized communication content may comprise, for example, the retrieved information or the status of the requested services.").
Martin teaches retrieving information from a third-party system, considering the response ranking when retrieving information, considering the user profile when retrieving information, and considering providing personalized content to the user when retrieving information in order to adjust the response content and language register to match the intent and language register of the user (Column 2, lines 35-41, "In particular embodiments, the assistant system may automatically identify a user's intent and language register based on a user input, generate a communication content suitable for such intent and language register for the user, detect a change of the user's intent and language register, and dynamically adjust the generation of the communication content to fit the changed intent and language register.").
Patel, Baldwin, Liu, Moran, Magliozzi, and Martin are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel in view of Baldwin, Liu, Moran and Magliozzi to incorporate the teachings of Martin to retrieve information from a third-party system, consider the response ranking when retrieving information, consider the user profile when retrieving information, and consider providing personalized content to the user when retrieving information.  Doing so would allow for adjusting the response content and language register to match the intent and language register of the user.
Patel in view of Baldwin, Liu, Moran, and Magliozzi and further in view of Martin does not specifically disclose: selecting retrieved data based on the user vector embedding.
Palangi teaches:
select retrieved data based on the user vector embedding (Section I, lines 25-30, "In this paper, we propose to use an RNN to sequentially accept each word in a sentence and recurrently map it into a latent space together with the historical information. As the RNN reaches the last word in the sentence, the hidden activations form a natural embedding vector for the contextual information of the sentence."; Section I, lines 21-22, "Sentence embedding can also be applied to information retrieval").
Palangi teaches using sentence embedding vectors to retrieve information in order to retrieve documents that match a query (Abstract, line 25-34, "These keyword detection and topic allocation tasks enabled by the LSTM-RNN allow the network to perform web document retrieval, where the similarity between the query and documents can be measured by the distance between their corresponding sentence embedding vectors computed by the LSTM-RNN. On a web search task, the LSTM-RNN embedding is shown to significantly outperform all existing state of the art methods.").
Patel, Baldwin, Liu, Moran, Magliozzi, Martin, and Palangi are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel in view of Baldwin, Liu, Moran and Magliozzi and further in view of Martin to incorporate the teachings of Palangi to use sentence embedding vectors to retrieve information.  Doing so would allow for retrieving documents that match a query.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Baldwin, Liu, Moran, and Magliozzi, and further in view of Kuo (US Patent No. 11,244,222).
Regarding claim 7, Patel in view of Baldwin and Liu and further in view of Moran and Magliozzi discloses the method as claimed in claim 5, but does not specifically disclose: wherein the performing of the information retrieval based on the selected response further comprises outputting the selected response as a final response in response to determining that the selected response does not require external information.
Kuo teaches:
wherein the performing of the information retrieval based on the selected response further comprises outputting the selected response as a final response in response to determining that the selected response does not require external information (Column 12, lines 23-26, "The processor 214 may be configured to generate user consumable information in accordance with a request received from a user, the AI-enabled device 102, or the cloud server 104."; Column 12, lines 48-56, "The processor 214 may be further configured to determine a requirement for the supplemental information that is utilized to deliver the user consumable information. In an event when one such requirement exists, the processor 214 may be configured to selectively retrieve the supplemental information from the cloud server 104, via the communication network 108, based on the determined requirement for the supplemental information in the online state."; Determining a requirement for the supplemental information that is utilized to deliver the user consumable information reads on determining that the selected response does not require external information, and selectively retrieving supplemental information reads on output the selected response as the final response when external information is not required, as it is inherent that the user consumable information will be delivered without modification if the supplemental information is not retrieved.).
Kuo teaches determining if a response needs to be updated with retrieved information in order to minimize the requirement to retrieve information (Column 2, lines 54-60, "The AI-enabled device enables delivery of user consumable information, based on the adaptively cached cloud data in the local sub-cache, with a maximum dependency on the local sub-cache and a minimum dependency on the supplemental information that may be retrieved from the cloud server at the time of delivery of user-consumable information.").
Patel, Baldwin, Liu, Moran, Magliozzi, and Kuo are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel in view of Baldwin, Liu, Moran and Magliozzi to incorporate the teachings of Kuo to determine if a response needs to be updated with retrieved information.  Doing so would allow for minimizing the requirement to retrieve information.
Regarding claim 17, Patel in view of Baldwin and Liu and further in view of Moran and Magliozzi discloses the electronic device as claimed in claim 15, but does not specifically disclose: wherein the processor is configured to output the selected response as a final response on the display device, when it is determined that the selected response does not require external information.
Kuo teaches:
wherein the processor is configured to output the selected response as a final response on the display device, when it is determined that the selected response does not require external information (Column 12, lines 23-26, "The processor 214 may be configured to generate user consumable information in accordance with a request received from a user, the AI-enabled device 102, or the cloud server 104."; Column 12, lines 48-56, "The processor 214 may be further configured to determine a requirement for the supplemental information that is utilized to deliver the user consumable information. In an event when one such requirement exists, the processor 214 may be configured to selectively retrieve the supplemental information from the cloud server 104, via the communication network 108, based on the determined requirement for the supplemental information in the online state."; Determining a requirement for the supplemental information that is utilized to deliver the user consumable information reads on determining that the selected response does not require external information, and selectively retrieving supplemental information reads on output the selected response as the final response when external information is not required, as it is inherent that the user consumable information will be delivered without modification if the supplemental information is not retrieved.).
Kuo teaches determining if a response needs to be updated with retrieved information in order to minimize the requirement to retrieve information (Column 2, lines 54-60, "The AI-enabled device enables delivery of user consumable information, based on the adaptively cached cloud data in the local sub-cache, with a maximum dependency on the local sub-cache and a minimum dependency on the supplemental information that may be retrieved from the cloud server at the time of delivery of user-consumable information.").
Patel, Baldwin, Liu, Moran, Magliozzi, and Kuo are considered to be analogous to the claimed invention because they are in the same field of interactive messaging systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel in view of Baldwin, Liu, Moran and Magliozzi to incorporate the teachings of Kuo to determine if a response needs to be updated with retrieved information.  Doing so would allow for minimizing the requirement to retrieve information.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Baldwin, Liu, Moran, and Magliozzi, and further in view of Sun et al. ("Back Attention Knowledge Transfer for Low-resource Named Entity Recognition"), hereinafter Sun.
Regarding claim 9, Patel in view of Baldwin and Liu and further in view of Moran and Magliozzi discloses the method as claimed in claim 5, but does not specifically disclose: wherein a named entity recognition is a sequence labelling network including a long short term memory (LSTM) and a conditional random field (CRF) layer.
Sun teaches:
wherein a named entity recognition is a sequence labelling network including a long short term memory (LSTM) and a conditional random field (CRF) layer (Section 2.3, lines 1-5, "The low-resource language named entity recognition architecture is based on (Lample et al., 2016). The word embeddings of low-resource language are passed into a BiLSTM-CRF sequence labeling network.").
Sun teaches using a LSTM-CRF sequence labeling network for named entity recognition in order to improve named entity recognition performance (Abstract, lines 18-20, "Experiments on three different language datasets indicate that our approach outperforms other state-of-the-art methods.").
Patel, Baldwin, Liu, Moran, Magliozzi, and Sun are considered to be analogous to the claimed invention because they are in the same field of natural language processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel in view of Baldwin, Liu, Moran and Magliozzi to incorporate the teachings of Sun to use a LSTM-CRF sequence labeling network for named entity recognition.  Doing so would allow for improving named entity recognition performance.

Regarding claim 19, Patel in view of Baldwin and Liu and further in view of Moran and Magliozzi discloses the electronic device as claimed in claim 15, but does not specifically disclose: wherein a named entity recognition is a sequence labelling network including an LSTM and a CRF layer.
Sun teaches:
wherein a named entity recognition is a sequence labelling network including an LSTM and a CRF layer (Section 2.3, lines 1-5, "The low-resource language named entity recognition architecture is based on (Lample et al., 2016). The word embeddings of low-resource language are passed into a BiLSTM-CRF sequence labeling network.").
Sun teaches using a LSTM-CRF sequence labeling network for named entity recognition in order to improve named entity recognition performance (Abstract, lines 18-20, "Experiments on three different language datasets indicate that our approach outperforms other state-of-the-art methods.").
Patel, Baldwin, Liu, Moran, Magliozzi, and Sun are considered to be analogous to the claimed invention because they are in the same field of natural language processing systems.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Patel in view of Baldwin, Liu, Moran and Magliozzi to incorporate the teachings of Sun to use a LSTM-CRF sequence labeling network for named entity recognition.  Doing so would allow for improving named entity recognition performance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou et al. (Zhou, Li, Jianfeng Gao, Di Li, and Heung-Yeung Shum, “The Design and Implementation of XiaoIce, an Empathetic Social Chatbot”, December 2018, ArXiv:1812.08989, pp. 1-26.) teaches an intelligent dialogue system able to engage in conversation using a neural network to generate responses.
Gontier et al. (Gontier, Nicolas, Koustuv Sinha, Peter Henderson, Iulian Serban, Michael Noseworthy, Prasanna Parthasarathi, and Joelle Pineau, “The RLLChatbot: A Solution to the ConvAI Challenge”, November 2018, ArXiv 1811.02714, pp. 1-46.) teaches an intelligent dialogue system able to engage in conversation using a Hierarchical Recurrent Encoder Decoder neural network to generate responses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Boggs whose telephone number is (571)272-2968. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES BOGGS/Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657